Citation Nr: 1337570	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  13-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with bipolar disorder.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to October 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for PTSD with bipolar disorder and assigned an initial rating of 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In the April 2013 substantive appeal (VA Form 9), the representative of record stated that the Veteran was experiencing symptoms such as disturbance of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Specifically, the representative noted that the Veteran has had to change his work schedule from the night shift to the day shift because he was unable to leave his vehicle to report to work due to his PTSD symptoms.  The representative noted that the Veteran's PTSD disability had worsened and requested a reexamination to assist in determining the current severity of the service-connected PTSD with bipolar disorder disability. 

The Board notes that the reported symptoms discussed in the April 2013 substantive appeal were not considered during the most recent April 2012 VA examination.  In light of the Veteran's contentions that his service-connected PTSD with bipolar disorder has worsened, to include the purported changes in mood and increase in occupational and social impairment, the Board finds that a new VA examination is warranted.  

Further, the last VA treatment record is dated March 26, 2013 from the West Haven VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the West Haven VAMC from March 27, 2013 to the present.  Any negative responses should be documented in the record.

2.  Schedule the Veteran for a VA examination in order to assess the current severity of his service-connected PTSD with bipolar disorder disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

